Case 2:13-cr-20263-GCS-RSW ECF No. 75 filed 06/23/20        PageID.549    Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

             Plaintiff,
                                             Case No. 13-20263
      v.
                                             Hon. George Caram Steeh
DANTEZ BOYKIN-JOHNSON,

         Defendant.
______________________________/

                 ORDER DENYING DEFENDANT’S MOTION
                 FOR HOME CONFINEMENT (ECF NO. 72)

      Defendant Dantez Boykin-Johnson requests that the court grant him

home confinement so that he may avoid the risk of contracting COVID-19

in prison. Because Boykin-Johnson has not met the standard under 18

U.S.C. § 3582(c)(1)(A), which requires a showing of “extraordinary and

compelling” reasons, his motion is denied.

      In 2016, the court sentenced Boykin-Johnson to 120 months in prison

for Hobbs Act robberies and brandishing a firearm during and in relation to

a crime of violence. His current projected release date is February 22,

2028.1 Boykin-Johnson is serving his sentence at the Michigan


      1
       Boykin-Johnson is also serving a state sentence for armed robbery, breaking
and entering, and firearm offenses.
Case 2:13-cr-20263-GCS-RSW ECF No. 75 filed 06/23/20   PageID.550   Page 2 of 5




Department of Corrections’ Kinross Correctional Facility, which is located in

Michigan’s Upper Peninsula.

      Boykin-Johnson seeks home confinement based upon his risk of

contracting COVID-19 in prison. Ordinarily, a district court “may not modify

a term of imprisonment once it has been imposed.” 18 U.S.C. § 3582(c).

One limited exception to this rule is known as “compassionate release.”

The court’s authority to grant Boykin-Johnson’s request for compassionate

release is governed by 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act of 2018. This section allows for judicial modification of an

imposed term of imprisonment when three criteria have been met: (1) the

defendant has first exhausted all administrative remedies with the Bureau

of Prisons or at least allowed the BOP 30 days to act on his request before

seeking compassionate release on his own motion; (2) extraordinary and

compelling reasons warrant such a reduction; and (3) the reduction is

consistent with the applicable policy statements issued by the Sentencing

Commission and the court has considered the factors set forth in section

3553(a). 18 U.S.C. § 3582(c)(1)(A)(i).

      “Extraordinary and compelling reasons” for a sentence reduction are

set forth in USSG § 1B1.13 and the accompanying application notes.

These reasons include medical conditions such as a terminal illness or a

                                         -2-
Case 2:13-cr-20263-GCS-RSW ECF No. 75 filed 06/23/20   PageID.551   Page 3 of 5




serious physical or cognitive impairment, the advanced age and poor

health of the defendant, or the death of the caregiver for the defendant’s

children. USSG § 1B1.13, cmt. 1. There is also a “catch-all” provision

encompassing “other” extraordinary and compelling reasons “[a]s

determined by the Director of the Bureau of Prisons.” Id. In addition to

demonstrating extraordinary and compelling reasons, the defendant must

not be a danger to the safety of any other person or to the community and

the court must consider the sentencing factors set forth in 18 U.S.C.

§ 3553(a). See USSG § 1B1.13.

      Boykin-Johnson has not articulated extraordinary and compelling

reasons that would justify relief under § 3582(c)(1)(A). He is young and

has no underlying health conditions that would put him at greater risk for

COVID-19 complications. The Michigan Department of Corrections has

taken several preventative measures to guard against infection, including

cleaning, providing masks to staff and inmates, quarantining the sick,

limiting visitors, and increasing social distancing. See

https://medium.com/@MichiganDOC/mdoc-takes-steps-to-prevent-spread-

of-coronavirus-covid-19-250f43144337. The MDOC has also tested all

prisoners in its system for COVID-19. As of June 21, 2020, the Kinross

facility, which houses 1,530 prisoners, has had one confirmed case. Id.

                                        -3-
Case 2:13-cr-20263-GCS-RSW ECF No. 75 filed 06/23/20          PageID.552     Page 4 of 5




      At most, Boykin-Johnson has raised a generalized concern about

contracting COVID-19, which is not an “extraordinary and compelling

reason” satisfying § 3582(c)(1)(A). See, e.g., United States v. Peaks, No.

16-20460, 2020 WL 2214231, at *2 (E.D. Mich. May 7, 2020) (a

“generalized risk of contracting COVID-19 and potentially developing the

more severe symptoms is not akin to the type of ‘extraordinary and

compelling reasons’ justifying compassionate release identified by the

Sentencing Commission”) (Goldsmith, J.); United States v. Bridges, No. 14-

20007, 2020 WL 2553299, at *4 (E.D. Mich. May 20, 2020) (Cox, J.); United

States v. Alzand, No. 18-20703, 2020 WL 2781824, at *3 (E.D. Mich. May

29, 2020) (Drain, J.). But see United States v. Amarrah, No. 17-20464,

2020 WL 2220008, at *5 (E.D. Mich. May 7, 2020) (defendant’s chronic

health conditions, including diabetes, heart disease, and asthma, coupled

with prison conditions, constituted extraordinary and compelling reasons)

(Levy, J.).

      Because Boykin-Johnson has not demonstrated extraordinary and

compelling reasons under § 3582(c)(1)(A), he is not eligible for relief and

the court need not consider the remaining factors.2



      2
       As a sentence reduction under § 3582(c)(1)(A) is clearly not available to Boykin-
Johnson, the court did not consider whether he exhausted his administrative remedies
                                             -4-
Case 2:13-cr-20263-GCS-RSW ECF No. 75 filed 06/23/20                   PageID.553   Page 5 of 5




                                       CONCLUSION

       Therefore, IT IS HEREBY ORDERED that Boykin-Johnson’s motion

for home confinement (ECF No. 72) is DENIED.

Dated: June 23, 2020

                                             s/George Caram Steeh
                                             GEORGE CARAM STEEH
                                             UNITED STATES DISTRICT JUDGE


                                   CERTIFICATE OF SERVICE

                   Copies of this Order were served upon attorneys of record on
                   June 23, 2020, by electronic and/or ordinary mail and also on
                      Dantez Boykin-Johnson #884591, Kinross Correctional
                   Facility, 4533 W. Industrial Park Drive, Kincheloe, MI 49788.

                                         s/Brianna Sauve
                                           Deputy Clerk




with the Bureau of Prisons, an analysis that is complicated by his location in state rather
than federal custody.
                                                   -5-
